Citation Nr: 1302743	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE
  
Entitlement to a total rating based on individual unemployability due to the Veteran's service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1955 to January 1975, when he retired with more than 20 years of service.  

This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issue remaining on appeal was remanded by the Board for further development in December 2010 and in June 2012.

The Veteran testified before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for actinic keratosis, osteoarthritis, an aortic valve disorder, and hypertension, each as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD), and a claim for service connection for skin cancer, were REFERRED to the Agency of Original Jurisdiction (AOJ) in the June 2012 Board Remand.  The record before the Board on appeal, include the electronic (virtual) record, does not reflect that these claims have been addressed.  These issues are again REFERRED to the AOJ.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's combined disability evaluation is 60 percent, including a 50 percent rating for posttraumatic stress disorder (PTSD), 10 percent ratings for tinnitus, vertigo, and traumatic brain injury, and noncompensable ratings for hearing loss, diplopia, and a headache disorder. 

2.  The Veteran has post-service occupational experience as an electronics/fire alarm technician, and as a driver and tour guide, and, post-retirement, in unpaid volunteer positions.

3.  The medical evidence establishes that the Veteran's service-connected disabilities do not preclude substantially gainful employment. 


CONCLUSION OF LAW

The criteria for an award of TDIU, including on the basis of extraschedular consideration, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected disabilities prevent him from securing and maintaining gainful employment.  Before addressing the merits of the appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Duty to notify a claimant 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has received numerous communications describing the evidence required to substantiate a claim for TDIU.  An initial letter issued in October 2007 advised the Veteran of the criteria for TDIU.  Additional information was provided in a December 2010 letter to the Veteran following the Board's December 2010 Remand.  The Board's June 2012 Remand further discussed the evidence required.  The Board finds that the Veteran has been provided notice of each element for which notice is required in this type of claim under the VCAA.  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds that no defect in the timing or content of notice to the Veteran is apparent from the record.  The Veteran's communications demonstrate that he received notice regarding relevant evidence.  The Board finds that notice in compliance with the VCAA has been provided.  

Duty to assist a claimant 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Veteran's service treatment records have been associated with the claims file in connection with past claims, and the Veteran did not allege that the records were incomplete.  Identified VA and non-VA treatment records have also been included with the claims file. The Veteran has not identified any other evidence that might be relevant, nor does the record suggest that there is additional evidence relevant to the claim.

During the pendency of the TDIU claim, the Veteran was afforded multiple specialty examinations as well as a general medical examination, which the combined effects of all service-connected disabilities on the Veteran's employability.  The Veteran submitted information from his last employer.  He also reports the receiving Social Security Administration (SSA) benefits.  However, as his SSA benefits were based on his age and not on disability (Hearing Transcript at 14), the Board finds that record does not establish a reasonable possibility that any records held by the SSA, if such existed, would be relevant to the appeal.  A Remand for the SSA records is not warranted.   Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

There has also been substantial compliance with the December 2010 and June 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance with the terms of the remand, that is required.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Here, the December 2010 and June 2012 Remands instructed the AOJ to obtain a VA opinion or examination that included a statement as to the effect of the Veteran's service-connected disabilities considered in combination, rather than addressing the effect of each disability on the Veteran's employability in isolation.  Such opinion has been obtained.  

The Board is cognizant that the examiner who conducted the overall review of the effect of all disabilities on employability reiterated only the most significant functional effects of each disability, but the examiner did summarize each of the specialty examinations, and the examiner discussed each of the Veteran's service-connected disabilities in stating the final opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, with consideration of the specialty VA examinations obtained in this case, the VA examination afforded is more than adequate, as the Veteran was in fact afforded several specialty examinations in addition to the examination rendered by the examiner who provided the single unified report, although the Board's 2012 Remand only directed that at least one examination be completed.  

The Board notes that a December 10, 2012 rating decision references a "September 27, 2012" VA examination for traumatic brain injury (TBI).  The single VA opinion as to the Veteran's employability Remand was provided on September 17, 2012.  If an additional examination was competed after that time, further development of the evidence might be required.  However, such is not the case.

The claims files reflect that a "Review Evaluation of Residuals of TBI" was conducted or scheduled on August 28, 2012, and completed on September 17, 2012.  The examiner who completed the September 17, 2012, evaluation of TBI was the same examiner who provided the September 17, 2012 opinion as to the Veteran's employability.  The Board finds that reference to a September 27, 2012, VA TBI examination was likely nothing more than a typographical error, and that the report of the September 17, 2012 TBI examination, which was considered in the December 2012 supplemental Statement of the case, was the most recent VA TBI examination.   The Board finds that Remand to obtain a September 27, 2012 TBI examination report is not required.    

Read as a whole, the more than 50 pages of examination reports are adequate, as they are predicated on a full report of impairments of employability.  The examination reports discuss all of the pertinent evidence of record, the statements and history provided by the appellant, and provide adequate conclusions regarding his employability, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that the Veteran has not reported to VA that there is any deficiency in the August 2012 VA general examination or any specialty examinations conducted in conjunction with that examination, nor has the Veteran's representative identified any deficiency.  

The Board notes the referred issues, discussed in the Introduction above.  The Board recognizes that the Veteran may be awarded service connection for actinic keratosis, osteoarthritis, an aortic valve disorder, or skin cancer, in light of the referrals to the AOJ/RO.  The issue of entitlement to a TDIU is not "inextricably intertwined" with the aforementioned service connection issues, however.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that issues are "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue).  To hold otherwise would mean that entitlement to a TDIU never could be adjudicated since the possibility always exists that another disability will become service-connected.  

As such, there is no need to defer adjudication of the Veteran's entitlement to a TDIU pending adjudication of the referrred service connection issues.  The Veteran is free to submit another claim of entitlement to a TDIU in the future, whether as a result of being granted service connection for one or more additional disabilities or otherwise.  New findings will be made regarding whether service-connected disabilities alone render the Veteran unemployable/unable to secure and follow a substantially gainful occupation (whichever is applicable) when another claim is submitted.  

Some discussion of the Veteran's October 2010 Board hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a TDIU was identified as an issue at the hearing.  Information was elicited from the Veteran concerning his work history as well as the impact of her service-connected disabilities on her ability to work.  Sources of evidence relevant in this regard were discussed during this process.   As noted, the matter was then Remanded to further develop the appeal.  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law governing claims for TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  

When a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  Van Hoose, 4 Vet. App. at 363, citing 38 C.F.R. §§ 4.1, 4.15.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

Facts and analysis

The Veteran's combined disability evaluation is 60 percent, including a 50 percent rating for posttraumatic stress disorder (PTSD), 10 percent ratings for tinnitus, vertigo, and traumatic brain injury, and noncompensable ratings for hearing loss, diplopia, and a headache disorder.  As combined under 38 C.F.R. § 4.25, the Veteran's disabilities result in a combined 60 percent rating.  (50 percent (PTSD) + 10 percent (TBI) = 56 percent + 10 percent (tinnitus) = 60 percent + 10 percent (vertigo) = 64 percent combined disability.)

The Board finds that the Veteran does not have a single disability which is rated as 60 percent or more disabling.  The Board also finds that none of the disabilities may be combined with another to result in a 60 percent rating.  Although tinnitus, vertigo, traumatic brain injury, and a headache disorder may be considered to result from the same etiology, consideration of those disabilities as combined with PTSD do not result in a combined rating of 70 percent or more.  Therefore, as the Veteran does not meet the criteria for consideration of TDIU on a schedular basis, the Veteran's claim for TDIU is considered on an extraschedular basis.  

In his September 2007 claim, the Veteran reported that he worked full-time until 1995.  The record establishes that the Veteran worked for the Smithsonian Institution, and then for the Bureau of Engraving and Printing, for about 20 years, from 1975 to 1995, as an electronics technician, electronic systems mechanic, and fire alarm technician.  The Veteran retired from his civilian employment in 1995. He was 60 years of age.  

In 1997, two years after his retirement, at age 62, the Veteran, who was an aircraft repairman and helicopter pilot during his 20 years of military service, obtained part-time employment, as a bus driver and tour guide, at the Navy Air Museum, which included pointing out different types of aircraft.  The maximum pension rate in 1997 for a Veteran with a dependent spouse was just over $11,000.  The Veteran's income from his part-time employment, at $6.75 per hour, for 24 hours weekly, was less than $9,000 per year, so this employment was not, for VA purposes, substantially gainful.  The record also shows that the Veteran lost this employment, involuntarily, in 2004, when there was a decrease in funding.  

The Veteran was employed from 5 to 25 hours per week driving a bus for a specific program on a military base from September 2006 to September 2007, but he made less than $1,500 from that employment.  He resigned in 2007.  Thereafter, he testified that he looked for other employment, but that he never found anything that he "wanted to do."  Hearing Transcript at 12.  

In March 2008, the Veteran underwent VA audiologic examination to assess the severity of his disabilities and effects on his employability.  The Veteran used hearing aids.  He reported that tinnitus interfered with his sleep.  The examiner stated that the Veteran should not be employed in an occupation involving hazardous noise, or where safety depended on following verbal instructions, and would have difficulty with extensive telephone usage.  

Psychiatric examination in March 2008 reflects that that the Veteran reported that he continued to perform volunteer work at the Naval Museum a few hours a week and that he liked being in the Museum, but he tried to stay away from crowds otherwise.  He quit a job driving a bus for enlisted men on base because there was too much stress and anxiety.  He reported increased conflict and arguments with his wife.  He reported that his wife prompted him to return to outpatient treatment and treatment for PTSD.  A Global Assessment of Functioning (GAF) score of 52 to 54 was assigned for the Veteran's disability due to PTSD.  The examiner stated that the severity of the Veteran's PTSD had increased and it was impacting him more adversely in social, interpersonal, and industrial settings.  A 50 percent evaluation was assigned for the Veteran's PTSD.  

February 2009 through July 2009 VA outpatient notes reflect that the Veteran participated in ongoing group therapy for PTSD.  The treating provider assigned a GAF score of 55 in February 2009.

In July 2009, the Veteran was examined for complaints of intermittent diplopia.  The Veteran reported that this occurred several times a month and lasted up to 20 minutes.  Diplopia was not manifested at the examination.  The examiner estimated, based on the Veteran's report, that the diplopia, when present, affected the Veteran's gaze at 42 degrees of right view, 38 degrees up right, 25 degrees straight up, and 25 degrees of up left gaze.  

At his October 2010 Travel Board hearing, the Veteran testified that he had headaches averaging once weekly, lasting up to an hour, and blurriness in the right eye.  He stated that when the headaches got too bad, sometimes, even if he was driving, he just had to pull over for half an hour.  He testified that he did not find any employment he liked after he retired from his job, although he did enjoy his work and volunteer activities at the Navy Museum.  He testified that he now volunteered at a VA Medical Center driving a golf cart in the parking lot, and occasionally driving a van from Pensacola to Biloxi.  The Veteran testified that he normally got along well with people, other than conflict with his wife, although he disliked crowds.

Following the Board's December 2010 Remand, the Veteran was afforded VA examinations.  In January 2011, the Veteran reported dizziness and diplopia, occurring from two times per day to one or two times a month, lasting a few minutes to a few hours.  The examiner stated that the Veteran could perform light and sedentary activity appropriate for his age.  

In February 2011, the Veteran reported a staggering gait, with episodes several times a day, lasting for several minutes at a time.  The examiner stated that the Veteran was no longer able to drive the VA Van to Biloxi (Mississippi) from the Pensacola (Florida) VA Medical Center, but was still able to drive the golf cart around the parking lot.  For purposes of reference, and without reliance thereon, the Board notes that the distance between Pensacola, Florida, and Biloxi, Mississippi, is approximately 120 miles.  The examiner stated that the Veteran's vertigo made him unemployable.  

In March 2011, the Veteran reported, during psychiatric assessment, that he startled easily, had disturbed sleep, nightmares, and flashbacks.  The Veteran reported enjoying his volunteer activities at the VA Medical Center.  The Veteran was fully oriented, well-groomed, and cooperative.  He was calm and relaxed.  His attention and memory were described as within normal limits.  The examiner assigned a GAF score of 75.  The examiner opined that the Veteran was not unemployable.  

In April 2012, the examiner who conducted the February 2011 VA examination re-examined the Veteran.  The examiner noted review of "the conflicting medical evidence."  The examiner noted that the prior opinion, that the Veteran was unemployable, was based on the oral history provided by the Veteran.  The examiner further noted that his understanding about the activities the Veteran could perform was in error.  The examiner stated that, as of April 2012, the Veteran was still volunteering as a van driver for VA.  Based on the fact that the Veteran was "working," although as a volunteer, the examiner concluded that the Veteran was employable.  

Additional VA examination conducted in April 2012 disclosed that the Veteran's memory, executive functions, attention, and concentration, were intact.  The Veteran reported that he had headaches and migraines as a result of brain injury in service and diplopia.  The examiner concluded that the Veteran's cephalgia had resolved, and noted that visual symptoms, claimed as diplopia or headaches, occurred without a specific pattern sometime once or twice a week, sometimes not occurring for intervals of several weeks.  

Audiometry conducted in May 2012 disclosed an average decibel loss of 42.5 in the right ear, and an average decibel loss of 51.25 in the left.  Speech discrimination was 94 percent in each ear.  Using Table VI, 38 C.F.R. § 4.85, a Numeral I hearing loss designation is derived for the right ear, which is determined by intersecting the percent of speech discrimination row (92-100 percent) with the puretone threshold average column (42-49 dB)).  Roman Numeral I is derived for the left ear, by intersecting the percent of speech discrimination row (92-100) with the puretone threshold average column (50-57).  A noncompensable rating is therefore derived from Table VII of 38 C.F.R. § 4.85 because intersecting row I with column I results in a noncompensable evaluation. 

On appeal to the Board, the Veteran's representative argued, in May 2012, that characterizing the Veteran's volunteer activities as a VA driver as "work" was in error, and that the evidence showed a diminished capacity to fulfill volunteer activities.  

Following the Board's June 2012 Remand, VA specialty examinations were scheduled in August 2012 and September 2102, and a general examination after completion of all specialty examinations was also scheduled, with the last examination scheduled for September 18, 2012.  The scheduled examinations addressed each service-connected disability, including PTSD (mental health examination), brain trauma, headaches, vertigo, tinnitus (ENT examination and CAT scan), diplopia (optometry examination) and included a general examination.  

The examiner who conducted the optometry examination noted that the Veteran reported intermittent diplopia, as well as reporting cataract surgery.  The Veteran's corrected visual acuity was 20/40 or better in each eye.  The examiner noted that the Veteran's most recent episode of intermittent diplopia was about a week prior to the examination.  See August 27, 2012 report, DBQ Eye Conditions, page 7.  The Veteran reported that diplopia, when present, affected his visual fields at a point estimated by the examiner as affecting 31 to 40 degrees up view to one side and 31 to 40 degrees to one side and 21 to 30 degrees up on the opposite view and to the opposite side.  The examiner concluded, in particular, that the Veteran had not had an incapacitating episode due to diplopia in the past 12 months.  

The examiner indicated that a Goldmann Visual Field (GVF)III4e chart was "enclosed," but the chart does not appear in the record or electronic records.  The Board finds, as noted in discussion of the duty to assist, above, that the GVFIII4e chart is not required in this case, as the visual field loss was estimated, based entirely on the Veteran's report.  Moreover, the chart in and of itself would not alter the outcome of this decision.  The evidence clearly reflects that the Veteran himself continues to drive his private vehicle, continues to drive a golf cart, and did not report any incident in which he had to discontinue a volunteer or paid activity during the course of this appeal.  The chart is simply not relevant to the Veteran's overall employability or unemployability.  

The Veteran had no visual field defect at the time of the examination.  See August 27, 2012 report, DBQ Eye Conditions, page 9.  The AMC asked the examiner whether the GVFIII4e was available, but the response is not noted in the record.  As the defect in visual fields manifested during episodes of diplopia was estimated based on the Veteran's report, the Board finds that there is no prejudice to the Veteran from the lack of the chart in the evidence available to the Board for review.  

In August 2012, the Veteran was afforded a general examination and an examination for headaches.  The examiner noted that the Veteran volunteered at the VA Medical Center three mornings a week, driving a golf cart in the parking lot.  The Veteran performed all activities of daily living independently, reported that he took care of the dogs, performed home maintenance and repair, and went target shooting monthly, in addition to other socializing.  The Veteran's behavior was appropriate.  He was able to comprehend questions and provide coherent answers.  The examiner concluded that the Veteran's headache disorder, mild traumatic brain injury residuals, intermittent diplopia, and current hearing loss would not impact the Veteran's ability to perform regular employment.  

The examiner who conducted mental health examination in September 2012 assigned a GAF score of 75.  The examiner noted that the score was speculative, in that the examiner was unable to determine the validity of the Veteran's symptom endorsement on a single examination, and the objective testing results were dependant on the examination scoring.  See September 13, 2012 VA Mental Disorders examination report, pages 3, 6.  The Veteran reported that he had "fights" with his wife of 54 years, had a good relationship with his son, with individuals outside of the family, and enjoyed his volunteer work driving at the VA Medical Center three mornings a week.  The Veteran endorsed re-experiencing stressors.  He reported recurring recollection of the events, irritability, difficulty sleeping, and anxiety, among other symptoms.  The Veteran reported that symptoms of PTSD did not interfere with past employment or current functioning.  The examiner concluded that the Veteran's symptoms of PTSD resulted in mild or transient effects on occupational and social functioning, with decreased work efficiency and ability to perform occupational tasks during periods of stress.  The examiner concluded that the Veteran's PTSD did not interfere with ability to perform physical or sedentary employment.  The Board notes that the GAF score assigned at this examination was consistent with the GAF scores assigned by the Veteran's outpatient providers.  Therefore, the opinion is adequate for purposes of determining the Veteran's employability, when read in the context of the records as a whole.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  

In late September 2012, the examiner who conducted the August 2012 general medical examination provided a single opinion.  The September 2012 opinion discussed the findings by the examiner who conducted September 2012 mental health and neuropsychiatric examinations.  The examiner rendered an opinion that the Veteran's service-connected PTSD, tinnitus, vertigo, bilateral hearing loss, diplopia, head trauma, and headaches were not of such severity as to result in the Veteran's unemployability.  

The examiner who conducted mental health examination was clear in his position that the Veteran was not unemployable due to his psychiatric disability when he stated that there was mild or transient disability, and that stress would increase occupational impairment, but that symptoms of PTSD did not impair the Veteran's employability prior to his voluntary retirement.  The examiner who provided overall review of the effect of all service-connected disabilities discussed the report of mental health evaluation in reaching the final conclusion that the Veteran was not unemployable as a result of service-connected disabilities.  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993).  The Veteran's service-connected disabilities are evaluated as 60 percent disabling.  That level of disability is consistent with difficulty finding employment.  However, there are no factors of the Veteran's disabilities, employment history, and educational and vocational attainment which would make it more difficult for him to find employment than other Veterans with a 60 percent evaluation.  In particular, it is clear that the Veteran's retirement from employment was voluntary, and that his disabilities did not prevent him from performing electronics repair.  It is true that the reasons he left his employment in 1995 may be different than the reasons he is currently unemployed.  However, it is nevertheless significant that he appears to have originally left his last position due to disorders other than his service-connected TBI, hearing loss, tinnitus, vertigo, diplopia, and PTSD.  

The Veteran's intermittent diplopia would require that the Veteran stop work occasionally, as would his vertigo.  However, there is no indication that the Veteran could not perform light and sedentary work, as long as it did not require work around hazardous noise and there were no safety issues related to hearing or vision.    

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms of his service-connected disabilities, but he is not, however, competent to identify whether his symptoms render him unemployable under VA regulations.  Competent evidence concerning the effect of the Veteran's service-connected disabilities on his employability has been provided by clinical examiners.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The examination reports, as a whole, reflect that the Veteran should not be employed in an occupation involving hazardous noise, or where the Veteran's safety or safety of others depends on following verbal instructions.  The Veteran would also have difficulty with extensive telephone usage.  The evidence reflects that the Veteran's intermittent diplopia precludes employment in which continuous vision is required, such as driving a bus or a cab.  The Veteran should not obtain employment in which he may be subjected to startling sounds, such as at a shooting range or driving a bus.  No examiner indicated that any disability precluded employment.  Moreover, the examiner who considered all aspects of the Veteran's disabilities concluded that the Veteran was not unemployable.  

The fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to warrant entitlement to TDIU.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  The VA examinations establish that the Veteran retains the ability to perform certain employment tasks, such as socializing with others, performing employment consistent with activities of daily living, answering questions, or providing coherent verbal or written communications.  

The Veteran attends medical appointments independently.  He continues to drive his private vehicle.  He drives a golf cart.  He performs activities of daily living.  He performs voluntary activities.  He socializes.  The fact that the Veteran continues to perform these work-like activities despite his service-connected disabilities demonstrates that the Veteran is capable of performing at least some of the types of physical and mental acts required by employment, and demonstrates that the service-connected disabilities alone do not preclude all industrial tasks.  Indeed, in his own testimony, he indicated that when he last sought out employment, after his previous job had been phased out, but that he never found anything that he wanted to do.  Such strongly suggests that employment opportunities were made available to him but that he declined out of his lack of interest.  

The Veteran's testimony as to his employability or unemployability is less persuasive and of less weight than the medical opinion rendered in September 2012 after examination of the Veteran and review and summary of all examinations from 2008 through September 2012.  The evidence demonstrates that the Veteran's service-connected disabilities do not preclude all light or sedentary employment, although the range of jobs that the Veteran could safely perform would be limited consistent with his 60 percent disability evaluation.  The Veteran has not identified any factor which would make it more difficult for him to obtain employment than other Veterans with a 60 percent combined disability level, other than his advancing age or his non-service-connected disorders.  The Board is not authorized to consider the Veteran's age or his general medical conditions other than the service-connected disabilities in considering whether the Veteran is unemployable by reason of his service-connected disabilities.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.




ORDER

Entitlement to a TDIU is denied.  




______________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


